Citation Nr: 1719351	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  17-15 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for acute promyelocytic leukemia (APL), and if so whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the claim for amputation of all digits of both hands, and if so whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral below knee amputation, and if so whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Marine Corps from January 1967 to August 1971.  He was awarded a Combat Action Ribbon, a Vietnam Service Medal, and a Vietnam Campaign Medal with device, among other commendations.

These matters come before the Board of Veterans' Appeals (Board) from a March 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of entitlement to a total disability rating based on individual unemployability due to service connected disability has been raised by the record in a March 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An August 2001 rating decision denied entitlement to service connection for APL because it was not linked to Agent Orange exposure and because it did not have its onset in military service.  The Veteran submitted a timely notice of disagreement but did not perfect his appeal after the statement of the case was issued in November 2004, thus making the August 2001 rating decision final.

2.  Pursuant to Nehmer v. Department of Veterans Affairs, the Veteran's claim was reviewed and an August 2011 rating decision denied entitlement to service connection for APL because APL was not related to B-Cell leukemia or another disability related to herbicide exposure.  The Veteran did not appeal or submit new evidence during the appeal period and the August 2011 rating decision became final.  

3.  Evidence received since the time of these final rating decisions is new, relates to an unestablished fact necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for APL.

4.  A July 2012 rating decision denied entitlement to service connection for amputation of all digits of both hands because it was not related to his service-connected diabetes mellitus.  The Veteran did not appeal or submit new evidence during the appeal period and the July 2012 rating decision became final.  

5.  Evidence received since the time of the final July 2012 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for amputation of all digits of both hands.

6.  A July 2012 rating decision denied entitlement to service connection for bilateral below knee amputation because it was not related to his service-connected diabetes mellitus.  The Veteran did not appeal or submit new evidence during the appeal period and the July 2012 rating decision became final.  

7.  Evidence received since the time of the final July 2012 rating decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral below knee amputation.

8.  The medical evidence suggests that the Veteran's APL was due to his exposure to Agent Orange and/or benzenes, and that his amputation of all digits on both hands and his bilateral below knee amputations were due to chemotherapy treatment for APL.
 
 
CONCLUSIONS OF LAW

1.  The August 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The August 2011 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011); currently, 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

3.  Evidence submitted to reopen the claim of entitlement to service connection for APL is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for entitlement to service connection for APL have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  

5.  The July 2012 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011); currently, 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

6.  Evidence submitted to reopen the claim of entitlement to service connection for amputation of all digits of both hands is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

7.  The criteria for entitlement to service connection for amputation of all digits of both hands have been met.  38 U.S.C.A. §§ 1110, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  

8.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral below knee amputation is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

9.  The criteria for entitlement to service connection bilateral below knee amputation have been met.  38 U.S.C.A. §§ 1110, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (2016).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  "New evidence" means existing evidence not previously submitted to the VA.  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1463 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 
38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).

APL

As it pertains to the Veteran's APL, the Board notes that the Veteran appealed the August 2001 rating decision but did not perfect his appeal after a statement of the case was issued.  Therefore, the August 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§  3.104, 20.302, 20.1103 (2016).  Likewise, the Veteran did not appeal the August 2011 rating decision or submit new and material evidence during the relevant period.  Therefore, the August 2011 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011); currently 38 U.S.C.A. § 7105(c); 38 C.F.R. §§  3.104, 20.302, 20.1103.  

Upon review of the March 2014 rating decision, it appears that the RO reopened the Veteran's claim for entitlement to service connection for APL.  However, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In the March 2014 decision, the RO denied the Veteran's claim because APL was not related to B-Cell leukemia or another disability related to herbicide exposure for presumptive service connection; there was also no evidence that the disability began in service for direct service connection.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the last final rating decision that addresses this basis or supports a new theory of entitlement.  

Evidence submitted and obtained since the last final rating decision includes VA treatment records, private treatment records, records from the Social Security Administration and lay evidence.  Notably, the Veteran submitted a private examiner's opinion from March 2017 that it was more likely than not that the Veteran's APL was due to exposure to toxicants to include Agent Orange and benzene.  

Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claim.  The evidence is new in that it was not of record at the time of the last final rating decision, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claim.  Specifically, it addresses whether the Veteran's APL was related to herbicide exposure or exposure to toxins in service.  As a result, the Board finds that the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for APL is reopened.  Justus, 3 Vet. App. at 512-513.  

Amputation of all digits of both hands and bilateral below knee amputation

As it pertains to the Veteran's amputation of all digits of both hands and bilateral below knee amputation, the Veteran did not submit any new and material evidence following the July 2012 rating decision, nor did he file a timely appeal to the rating decision.  Therefore, the July 2012 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011); currently 38 U.S.C.A. § 7105(c); 38 C.F.R. §§  3.104, 20.302, 20.1103.  Upon review of the March 2014 rating decision, it appears that the RO reopened the Veteran's claims for entitlement to service connection for amputation of all digits of both hands and bilateral below knee amputation.  However, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson, 265 F.3d 1366.  In the March 2014 decision, the RO denied the Veteran's claims because the evidence did not show that the Veteran's amputations were related to his diabetes mellitus diagnosis.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the July 2012 rating decision that addresses this basis or supports a new theory of entitlement.  

In this case, the Veteran has asserted that his amputations are related to his chemotherapy treatment for APL, which is a new theory of entitlement.  Additionally, the Veteran has submitted evidence since the July 2012 rating decision to include VA treatment records, private treatment records, Social Security Administration records, and lay evidence.  The Board notes that the March 2017 examiner's opinion indicated that the Veteran's bilateral amputations of the lower extremities and fingers were directly caused by his APL.  

The evidence is new in that it was not of record in July 2012, and the evidence is "material" because it relates to an unestablished fact necessary to substantiate the underlying service connection claims.  Specifically, it addresses whether the Veteran's amputations were related to a service-connected disability.  As a result, the Board finds that the evidence raises a reasonable possibility of substantiating the Veteran's claims.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claims of entitlement to service connection for amputation of all digits of both hands and bilateral below knee amputation are reopened.  Justus, 3 Vet. App. at 512-513.  




Service Connection 

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical, or in certain circumstances, lay evidence of 1) a current disability; 2) an in-service incurrence or aggravation of a disease or injury; and 3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  

APL

The Veteran asserts that he has APL as a result of exposure to herbicides during active duty service in the Republic of Vietnam.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  The exclusive list of diseases which are covered by this presumption includes B-Cell leukemia.  38 C.F.R. § 3.309(e).  The Veteran has been diagnosed interchangeably with APL and acute myelogenuous leukemia (AML); the Board notes that APL is a sub-type of AML.  The Veteran was diagnosed with APL in April 1997, many years after separation from service; he has not contended that he developed APL during active duty service for direct service connection.  Therefore, at issue is whether this type of leukemia is related to B-Cell leukemia for presumptive service connection.  

There are conflicting opinions as to whether the Veteran's APL is related to B-Cell leukemia.  The Board has the authority to consider the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In July 2011 the RO solicited an opinion from a VA examiner as to whether the Veteran's diagnosis of APL is considered part of the B-Cell leukemia for presumptive service connection for herbicide exposure.  The VA examiner reviewed the Veteran's file and confirmed his diagnosis of APL but found that it was a different cell line of B-Cell lymphocytes leukemia and was not a lymphoma.  The VA examiner continued that B-Cell leukemia was not present.  

In March 2013 the Veteran's treating physician indicated that the Veteran was diagnosed with APL, which was a sub-type of AML or B-Cell leukemia.  

To reconcile the conflicting evidence, in March 2014 a VA examiner reviewed the Veteran's claims file and opined that the Veteran's APL was not a type of B-Cell leukemia.  In making this determination the VA examiner indicated that APL is a hematologic malignancy originating from the myeloid line of cells.  She explained that the cells present in APL are arrested in their maturation to normal neutrophils and instead become malignant cells which overtake the bone marrow and decrease the numbers of normal red blood cells, white blood cells, and platelets.  She indicated that APL is unequivocally not a B-Cell leukemia because B-Cell leukemias are derived from a different line of cells with a separate function, makeup, and characteristics from promyelocytes.  The VA examiner referenced a medical text to substantiate the opinion.  

More recently in March 2017 the Veteran's file was reviewed by a private examiner who considered the Veteran's military service, medical treatment, and claims history, to include the conflicting opinions about APL.  The examiner explained that APL was very rare, but that it was an entirely different cell line than B-Cell leukemia and therefore not covered by the presumption for B-Cell leukemia.  However, she contended that there was a relationship between exposure to Agent Orange and the development of AML.  She indicated that Dioxins and teatrachlorodibenzodioxin are cancer promoters and catalyze the development of cancer in multiple sites in the body, and she cited to multiple studies suggesting that Agent Orange and similar compounds were instrumental in the development of AML.  She noted that in the Veteran's military occupational specialty as an auto mechanic in service that he would have been exposed to diesel exhaust and benzene frequently, and that benzene was universally accepted as a cause of AML; the examiner cited several studies to substantiate this point.  

In any event, and perhaps more importantly, the examiner also noted that the Veteran was stationed at Camp Lejeune for over 15 months before his discharge and that there he would have been exposed to benzene, trichloroethylene, and other solvents through drinking, showering, and cooking.  She pointed out that AML is one of eight medical conditions linked to exposure at Camp Lejeune.  The examiner concluded that it was more likely that the Veteran's AML was due to exposure to toxicants during his honorable service in the Marine Corps, to include Agent Orange, benzene, and other organic solvents.  

After reviewing the medical nexus opinions, the Board finds that there is no reason to afford more probative weight to one opinion or one set of opinions over the others.  All of the opinions were provided by medical professionals equally competent to render an opinion regarding whether the Veteran's APL was related to B-Cell leukemia or was otherwise due to herbicide exposure.  Moreover, all of the opinions reflected reasoned consideration of the evidence of record.  Therefore, the medical nexus opinions, in this case, are at least in relative equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (stating VA is free to favor one medical opinion over another provided there is an adequate basis for doing so).  

Viewing the record in its entirety and in giving the Veteran the benefit of the doubt, the Board finds that there is sufficient evidence to suggest that there was herbicide exposure that caused the Veteran's APL on a facts-found basis.  There is no question that the Veteran served in Vietnam during the presumptive period for herbicide exposure and also at Camp Lejeune where he may have been exposed to contaminants.  While the opinions vary as to how the Veteran's APL is categorized, the fact remains that he has APL and was exposed to toxins during service, and there is opinion evidence providing a nexus.  On this basis, service connection for APL is granted.  

Amputation of all digits of both hands and bilateral below knee amputation

The Veteran has contended that his amputations were due to his chemotherapy treatment for his APL.  

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In this case, the Board has found that the Veteran is entitled to service connection for APL.  The Veteran was diagnosed with APL in April 1997.  In June 1997 he had both legs amputated below the knees and in September 1997 his bilateral fingers were amputated, both as a result of dry gangrene.  The Board notes that the April 2017 private examiner opined that the Veteran's bilateral amputations in his lower extremities and fingers were directly caused by AML.  The Board affords this statement great weight, and finds that based on the evidence the Veteran is entitled to secondary service connection for his amputations of digits of both hands and bilateral below knee amputation.  There are no opinions to the contrary.

As this decision is a full grant of all of the Veteran's claims, the Board finds that a discussion of the duty to notify and assist is not necessary.

ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for APL, and the claim is reopened.

Entitlement to service connection for APL is granted.  

New and material evidence has been received to reopen the claim for amputation of all digits of both hands, and the claim is reopened.

Entitlement to service connection for amputation of all digits of both hands is granted.

New and material evidence has been received to reopen the claim for entitlement to service connection for bilateral below knee amputation, and the claim is reopened.

Entitlement to service connection for bilateral below knee amputation is granted.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


